 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 55 
538 
Uwanta Linen Supply, Inc. 
and
 Mid-Atlantic Region-
al Joint Board, Local 141, Workers United  
and
 General Teamsters, Chauffeurs,  Warehouse-
men and Helpers, Local Union 697,  a/w Inter-
national Brotherhood of Teamsters.  
Cases 06ŒCAŒ036888 and 06ŒCAŒ036900 
August 17, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND MEMBERS 
BECKER
 AND PEARCE The Acting General Counsel seeks default judgment in 
this case, asserting that the Respondent has failed to file 
an answer to the complaint.
1  Upon charges filed by Mid-
Atlantic Regional Joint Board, Local 141, Workers Unit-
ed (Workers United) on April 6, 2010,
2 and amended on 
August 12, and by General 
Teamsters, Chauffeurs and 
Helpers Local 697 a/w International Brotherhood of 
Teamsters (General Teamsters) on April 19, the Acting 

General Counsel issued an order consolidating cases, 
consolidated complaint, an
d notice of hearing on August 
27 against Uwanta Linen Supply, Inc. (the Respondent), 

alleging that it violated Section 8(a)(5) and (1) of the 
National Labor Relations Act by failing and refusing to 
bargain collectively and in good faith with Workers 

United and General Teamsters (collectively, the Unions) 
about the group health insurance benefits of employees 
represented by the Unions and by failing and refusing to 

continue in effect the contractual provisions regarding 
such insurance.  Copies of the charges and the consoli-
dated complaint were properly served on the Respondent.  

By letter dated September 14, the Region advised the 
Respondent that it had not r
eceived an answer by the 
September 10 deadline set forth in the complaint, and 
asserted that, unless the Respondent filed an answer by 
the close of business on the third business day following 

receipt of the letter or unless the Region granted an ex-
tension of time to file an answer, a motion for default 
judgment would be filed with the Board. 
On September 17, the Respondent™s president, Arden 
D. Wilson II, telephoned the Regional Office and re-
quested an extension of time in which to file an answer, 

based on the fact that he and 
his wife had been in an au-
tomobile accident at some point in the past.  The Re-
spondent was given an extension until September 21.  On 

September 20, Wilson telephoned the Regional Office 
and requested an additional extension of time in which to 
                                                 1 As explained below, the Responde
nt submitted an answer to the 
Region on September 29, 2010, afte
r the Acting General Counsel had 
already filed its motion for default judgment. 
2 All dates refer to 2010, unless otherwise indicated. 
file an answer, asserting that his computer had been af-
fected by a virus.  The Region denied the Respondent™s 
request. 
On September 21, the Acting General Counsel filed a 
Motion for Default Judgment with the Board, asserting 
that no answer had been file
d.  Thereafter, on September 
27, the Board issued an Orde
r transferring the proceeding 
to the Board and a Notice to Show Cause why the motion 
should not be granted.  Th
e Respondent™s answer to the 
complaint was received by th
e Regional Office on Sep-
tember 29.
3  On October 12, the Respondent filed a time-
ly response, with exhibit attached, to the Notice to Show 
Cause. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 

that, unless an answer was 
received on or before Sep-
tember 10 or postmarked on or before September 9, the 
Board may find, pursuant to a motion for default judg-

ment, that the allegations in the complaint are true.  Fur-
ther, the undisputed allegations in the motion for default 
judgment disclose that the Region, by certified letter dat-

ed September 14, informed th
e Respondent that unless an 
answer was received by the close of business on the third 
business day following receipt of the letter, a motion for 

default judgment would be filed.  On September 17, the 
Region granted the Respondent™s telephonic request for 
an extension of time in which to answer the complaint, 
setting September 21 as the new deadline.
4  On Septem-
ber 20, the Region denied the Respondent™s telephonic 

request for a further extension of time in which to answer 
the complaint and informed th
e Respondent that the an-
swer™s due date remained September 21.  Nevertheless, 

the Respondent failed to file an answer by September 
21.
5                                                  3 Because the Respondent did not include a certificate of service 
with its answer and we do not know how
 the answer was filed, we also 
do not know when it was filed in relati
on to the Respondent™s receipt of 
the Board™s Order and Notice to Show Cause, which was served on the 

Respondent by certified mail on September 29. 
4 In a September 17 email to Wilson, the Region reminded the Re-
spondent of the September 21 deadline and of the Board™s procedures 

for filing and service of answers.  A
ttached to the email were copies of 
the complaint and of the sections of the Board™s Rules and Regulations 
pertaining to answers. 
5 The Respondent admits in its opposition to the motion for default 
judgment that its answer was late. 
 UWANTA LINEN SUPPLY
, INC
. 539
As described above, the Respondent transmitted an an-
swer to the complaint to the Region on September 29, 
after the Acting General Counsel™s Motion for Default 
Judgment was filed on September 21 and possibly after 

the case had been transferred 
to the Board.  The answer, 
which was signed by Wilson, contains paragraph-by-
paragraph responses to the complaint, as well as Wil-

son™s apology and explanation of the difficulties in his 
personal life that assertedly justify the untimely filing.
6 On October 12, in response to the Board™s Notice to 
Show Cause, the Respondent filed a letter signed by Wil-
son.  The substantive text of the letter is as follows: 
 I am writing to request that the Acting General 
Counsel™s Motion not be granted.  I did give written 

response, but admittedly not in the time frame re-
quested.  I sincerely apologize for the lateness of the 
reply, but both my wife and I are still suffering seri-

ous long-term effects from a near fatal car accident.  
My absence of management was what led to the 
problems cited in the above cases.  I was off full 

time work for close to a year and a half.  My wife 
especially has needed my help recently because of a 
degenerating spinal and nerve condition (for which 

she had spinal surgery at University Hospitals in 
Morgantown by Dr. Julian Bailes along with several 
follow ups) and 
extreme pain.  We no longer have 
any relatives in the Wheeling area to help.  The 
many friends who helped immediately after the ac-
cident have had to go back to their own lives.  I am 

truly trying my best to balance all my obligations.  I 
certainly wish to handle this matter in the most ex-
pedient manner.  All of the above can easily be sub-
stantiated by public records, hospital and lab reports, 
and doctors™ statements. 
Again, I am requesting that the Counsel™s Motion 
not be granted and the case continued in Pittsburgh. 
 In determining whether to grant a motion for default 
judgment on the basis of a respondent™s failure to file a 
timely and sufficient answer
, the Board typically shows 
some leniency toward resp
ondents who proceed without 
benefit of counsel.  See 
LBE, Inc.
, 356 NLRB 542, 542 
(2011), enfd. summarily, Case No. 11-1326 (6th Cir. 

2011); 
A.P.S. Production/A. Pimental Steel
, 326 NLRB 
1296, 1297 (1998).  The Board has recognized, however, 
that a respondent™s ﬁlack of representation does not ex-

cuse it from its obligation to file an appropriate answer to 
the complaint.ﬂ  
LBE, supra, slip op. at 2 (citing 
Newark 
Symphony Hall
, 323 NLRB 1297 (1997)).  Generally, to 
                                                 6 The narrative portion of Wilson™s answer is essentially an abbrevi-
ated version of his opposition to the motion for default judgment, set 

forth infra. 
get a determination on the merits, a pro se respondent 
must file a timely answer which can reasonably be con-
strued as denying the substance of the complaint allega-
tions, or provide a ﬁgood ca
useﬂ explanation for failing 
to do so.  See 
Clearwater Sprinkler System
, 340 NLRB 
435, 435 (2003). 
Here, the Respondent™s September 29 answer was 
clearly untimely.  That answ
er, along with Wilson™s Oc-
tober 12 letter, did offer an explanation for the Respond-
ent™s tardiness based on Wilson™s personal situation.  

Nevertheless, even if we were to accept the Respondent™s 
explanation as constituting good cause for the untimely 
answer and thereby treat the September 29 answer as 
timely filed, that answer cannot reasonably be construed 
as denying the substance of the complaint™s factual alle-

gations.  See 
Clearwater Sprinkler System
, 340 NLRB at 
436. 
The substantive deficiencies
 in the Respondent™s an-
swer are illustrated by its response to the allegation that 
the Respondent ceased maintain
ing health insurance cov-
erage.  The answer states, 
ﬁFalse: Coventry Health can-
celled our coverage for multiple NSF checks.ﬂ  This 
statement does not deny the cessation of unit employees™ 
insurance coverage or even the Respondent™s responsibil-

ity for the cessation of coverage.  Similarly, in response 
to the complaint allegations that the Respondent failed to 
provide notice to and bargain with the Unions over the 

insurance coverage, the Respondent states, ﬁUwanta was 
busily engaged in trying to reestablish health coverage.ﬂ  
Although this asserts that the Respondent was attempting 

to resolve its problem with the health insurance carriers, 
this assertion does not address the alleged failure to give 
the Unions notice and an opportunity to bargain over the 
cessation of group health insurance coverage.  As the 
complaint alleges, the maintenance of group health in-

surance coverage is a mandatory subject of bargaining.  
See Mid-Continent Concrete
, 336 NLRB 258 (2001), 
enfd. sub nom. 
NLRB v. Hardesty Co.
, 308 F.3d 859 (8th 
Cir. 2002).  Responding to the allegation that it acted 
without the Unions™ consent, the Respondent states, 
ﬁ[w]e did not contact the Teamsters or Workers™ [sic] 

United, because we did not believe it would take very 
long to either reinstate coverage or find another provid-
er.ﬂ  This statement actually admits the allegation. 
Despite those nonresponsive answers and admissions, 
the Respondent™s answer denies the legal conclusion that 
its conduct constitutes an unlawful refusal to bargain in 

good faith with Workers Unit
ed and the Teamsters.  We 
find this general denial to be legally insufficient to rebut 
the effectively admitted fact
ual allegations in the com-
plaint.  See 
Pantry Restaurant
, 341 NLRB 243, 244 
(2004); see also 
Massachusetts Coastal Seafoods
, 313 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 540 
NLRB 731, 732 (1994) (striking respondent™s denial of 
legal conclusions in answer that admitted conduct that 
was the gravamen of the complaint). 
Accordingly, even assuming, 
without deciding, that the 
Respondent™s answer was timely
 filed, we reject the an-
swer as legally insufficient, and grant the Acting General 
Counsel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a West Virginia 
corporation with offices and 
places of business located in 
Wheeling, West Virginia (Respondent™s Wheeling facili-
ty and Respondent™s Elm Grove facility), has been en-
gaged in the operation of a linen supply service.  During 

the 12-month period ending March 31, 2010, the Re-
spondent, in conducting its business operations described 
above, provided services valu
ed in excess of $50,000 for 
Oglebay Resort & Conference Center, Wesbanco Arena, 
and Burger King Corporation, all of which are enterpris-
es within the State of West Virginia,
 which are directly 
engaged in interstate commerce. 
At all material times, the Respondent has been an em-
ployer engaged in commerce 
within the meaning of Sec-
tion 2(2), (6), and (7) of the Act, and Workers United and 
General Teamsters have been labor organizations within 
the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
At all material times, Arden D. Wilson II, has held the 
position of president of the Respondent, and has been a 
supervisor of the Respondent within the meaning of Sec-
tion 2(11) of the Act and an agent of the Respondent 
within the meaning of Section 2(13) of the Act. 
1.  The laundry workers 
For many years and at all material times, Workers 
United has been the design
ated exclusive collective-
bargaining representative of 
certain employees of the 
Respondent engaged in laundry production work (the 
laundry workers unit), and has 
been recognized as such 
representative by Respondent.  This recognition has been 

embodied in successive coll
ective-bargaining agree-
ments, the most recent of whic
h is effective by its terms 
for the period June 6, 2006, to June 5, 2009, as extended 

indefinitely by agreement of the parties (the laundry 
workers agreement).  The la
undry workers unit, as set 
forth in the laundry worker
s agreement, constitutes an 
appropriate unit for the purpos
es of collective bargaining 
within the meaning of Section 9(b) of the Act.  At all 
material times, based on Sect
ion 9(a) of the Act, Workers 
United has been the exclusiv
e collective-bargaining rep-
resentative of the laundry workers unit. 
Article 8 of the laundry workers agreement states, in 
pertinent part: 
 8.2(a) The Company agrees to contribute to a medical 

health care plan equivalent to Blue Cross/Blue Shield 
Select Blue Program which would also include eye care 
and prescription benefits at no cost to the employee.  

Payment for coverage under the H.M.O[.] which is not 
purchased through the Tri-State Laundry & Dry Clean-
ing Insurance Fund shall be made by the Company di-
rectly to the Health Maintenance Organization.  The 
Company further agrees to pay all premium increases 

to maintain the present insurance benefits.  The Em-
ployer agrees that it will provide each employee with a 
Summary Plan Description. 
2.  The drivers 
For many years and at all material times, General 
Teamsters has been the designated exclusive collective-

bargaining representative of cer
tain driver employees of 
the Respondent (the driver unit), and has been recog-
nized as such representative by the Respondent.  Such 

recognition has been embodied
 in successive collective-
bargaining agreements, the most
 recent of which is effec-
tive by its terms for the period March 1, 2009, to Febru-

ary 28, 2012 (the driver agreement).  The driver unit, as 
set forth in the driver agreement, constitutes an appropri-
ate unit for the purposes of 
collective bargaining within 
the meaning of Section 9(b) of the Act.  At all material 
times, based on Section 9(a) of the Act, General Team-
sters has been the exclusive collective-bargaining repre-
sentative of the driver unit. 
Article XVIII of the driver agreement states, in perti-
nent part: 
Section 1.  Each employee covered by the Agreement 
who has been on the Employers [sic] payroll for thirty 
days (30) shall have Health Care Coverage provided by 
Health Assurance (Carelink).  Said health plan to in-
clude vision coverage.  Full cost of said Health Assur-

ance (Carelink) to be assumed by the Employer. 
Section 2.  The Company cannot change health plans 
without first notifying the Local Union and employees 
thirty (30) days in advance, and must maintain the cur-
rent benefit levels. 
 UWANTA LINEN SUPPLY
, INC
. 541
B.  Conduct 
1.  The laundry workers 
(a) On about January 1, 2010, the Respondent ceased 
to maintain group health insurance coverage for its em-
ployees in the laundry workers unit, which relates to 
wages, hours, and other terms and conditions of em-

ployment of the laundry workers unit and is a mandatory 
subject for the purposes of 
collective bargaining.  The 
Respondent engaged in this conduct without prior notice 

to Workers United and without affording Workers Unit-
ed an opportunity to bargain with the Respondent with 
respect to this conduct and/or
 the effects of this conduct. 
(b) On or about January 1, 2010, the Respondent failed 
to continue in effect all of the terms and conditions of the 

laundry workers agreement by
 ceasing to maintain group 
health insurance coverage for its employees in the laun-
dry workers unit.  The Respondent engaged in this con-

duct without the consent of Workers United.  These 
terms and conditions of employment are mandatory sub-
jects for the purpose of collective bargaining. 
2.  The drivers 
(a) On or about January 1, 2010, the Respondent 
ceased to maintain group health insurance coverage for 

its employees in the driver unit, which relates to wages, 
hours, and other terms and conditions of employment of 
the driver unit and is a mandatory subject for the purpos-

es of collective bargaining.  The Respondent engaged in 
this conduct without prior notice to General Teamsters 
and without affording General Teamsters an opportunity 

to bargain with the Respondent with respect to this con-
duct and/or the effects of this conduct. 
(b) On or about January 1, 2010, the Respondent failed 
to continue in effect all of the terms and conditions of the 
driver agreement by ceasing to maintain group health 

insurance coverage for its employees in the driver unit.  
The Respondent engaged in this conduct without the 
consent of General Teamsters.  These terms and condi-

tions of employment are mandatory subjects for the pur-
pose of collective bargaining. 
CONCLUSIONS OF 
LAW 1.  By the conduct described above in section II,B,1(a), 
the Respondent has been failing and refusing to bargain 
collectively and in good faith with the exclusive collec-

tive-bargaining representative 
of its employees in the 
laundry workers unit in violation of Section 8(a)(5) and 
(1) of the Act. 
2.  By the conduct described above in section II,B,1(b), 
the Respondent has been failing and refusing to bargain 
collectively and in good faith with the exclusive collec-

tive-bargaining representative 
of its employees in the 
laundry workers unit within the meaning of Section 8(d) 
in violation of Section 8(a)(5) and (1) of the Act. 
3.  By the conduct described above in section II,B,2(a), 
the Respondent has been failing and refusing to bargain 

collectively and in good faith with the exclusive collec-
tive-bargaining representative 
of its employees in the 
driver unit in violation of Se
ction 8(a)(5) and (1) of the 
Act. 
4.  By the conduct described above in section II,B,2(b), 
the Respondent has been failing and refusing to bargain 

collectively and in good faith with the exclusive collec-
tive-bargaining representative 
of its employees in the 
driver unit within the meaning of Section 8(d) in viola-
tion of Section 8(a)(5) and (1) of the Act. 
5.  The Respondent™s unfair labor practices described 
above affect commerce within
 the meaning of Section 
2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist from those practices and to take certain affirmative 

action designed to effectuate the policies of the Act.  
Specifically, having found that the Respondent violated 
Section 8(a)(5) and (1), from about January 1, 2010, by 

failing and refusing to bargain collectively and in good 
faith with Workers United and General Teamsters and by 
failing and refusing to continue in effect all the terms and 

conditions of the laundry workers agreement and the 
driver agreement by ceasing to maintain group health 
insurance coverage for these unit employees, we shall 

order the Respondent to bargain in good faith with the 
Unions over health insurance benefits and to apply all the 
terms and conditions of the 
laundry workers agreement 
and the driver agreement, an
d any automatic extensions 
thereof. 
In addition, we shall order the Respondent to restore 
the health and medical insurance benefits that were pro-
vided to employees in the laundry workers unit and in the 

driver unit before the Respondent ceased to maintain 
group health insurance coverage for these employees on 
or about January 1, 2010.
7  Further, the Respondent shall 
                                                 7 The Respondent™s untimely answer st
ates that the insurer terminat-
ed the group health insurance plans 
in effect before January 1, 2010, 
because the Respondent submitted 
ﬁmultipleﬂ payment checks that 
were returned by the bank for lack of funds.  We recognize that in this 
circumstance, the insurer might not permit the Respondent to repur-

chase those group plans. Therefore,
 we will allow the Respondent to 
litigate in compliance whether it would be impossible or unduly or 
unfairly burdensome to restore the same group insurance plans provid-

ed for in the laundry wo
rkers agreement and the driver agreement.  See, 
e.g., 
Larry Geweke Ford
, 344 NLRB 628, 628
Œ629 (2005).  Nonethe-
less, even if the prior group insura
nce plans are unavailable to the Re-
spondent, restoring the status quo an
te requires that the Respondent 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 542 
reimburse these employees for any expenses ensuing 
from its failure to maintain group health insurance cover-
age, as set forth in 
Kraft Plumbing & Heating
, 252 NLRB 891, 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 

(9th Cir. 1981), such amounts to be computed in the 
manner set forth in 
Ogle Protection Service
, 183 NLRB 
682, 683 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with 

interest at the rate prescribed in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987), compounded daily as 
prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010). 
ORDER 
The National Labor Relations Board orders that the 
Respondent, Uwanta Linen Supply, Inc., Wheeling, West 
Virginia, its officers, agents, successors, and assigns, 

shall 
1.  Cease and desist from 
(a) Failing and refusing to bargain collectively and in 
good faith with the exclusiv
e collective-bargaining repre-
sentatives of its employees in the laundry workers unit 
and in the driver unit in violation of Section 8(a)(1) and 

(5) of the Act, by failing to bargain over the cessation of 
those employees™ group health insurance coverage. 
(b) Failing and refusing to continue in effect the terms 
and conditions of the laundry workers agreement or the 
driver agreement, including by failing, since about Janu-
ary 1, 2010, to maintain group health insurance coverage. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act.  
(a) Bargain in good faith regarding health insurance 
coverage with Mid-Atlantic Regional Joint Board, Local 
141, Workers United, as 
the exclusive collective-
bargaining representative of employees in the laundry 
workers unit and with General Teamsters, Chauffeurs 
and Helpers Local 697 a/w International Brotherhood of 

Teamsters as the exclusive collective-bargaining repre-
sentative of employees in the driver unit. 
(b) Honor and comply with the terms of the laundry 
workers agreement and the dr
iver agreement, and any 
automatic extensions thereof. 
(c) Restore the health and medical insurance benefits 
that were provided to empl
oyees in the laundry workers 
unit and in the driver unit before the Respondent ceased 
maintaining group health insurance coverage for these 
                                                                              
provide its represented employees with
 the same coverage, at the same 
cost to them, that it provided before January 1, 2010.  See 
Exxon Co., 
USA, 315 NLRB 952, 952 (1994) (requiring restoration of prior bene-
fits but not of the actua
l insurance plan, which 
had been eliminated). 
employees on or about January 1, 2010, and reimburse 
these employees for any expenses ensuing from its fail-
ure to maintain group health insurance coverage, in the 
manner set forth in the remedy section of this decision. 
(d) Within 14 days after service by the Region, post at 
its facilities in Wheeling and Elm Grove, West Virginia, 
copies of the attached notice marked ﬁAppendix.ﬂ
8  Cop-
ies of the notice, on forms provided by the Regional Di-
rector for Region 6, after being signed by the Respond-
ent™s authorized representativ
e, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places including 
all places where notices to 
employees are customarily post
ed.  In addition to physi-
cal posting of paper notices, notices shall be distributed 
electronically, such as by ema
il, posting on an intranet or 
an internet site, and/or othe
r electronic means, if the Re-
spondent customarily communi
cates with its employees 
by such means.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facilities 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any 
time since January 1, 2010. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
for Region 6 a sworn certifi-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
                                                 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 UWANTA LINEN SUPPLY
, INC
. 543
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 fail and refuse to bargain collectively 
and in good faith with your exclusive collective-
bargaining representatives over your group health insur-
ance coverage. 
WE WILL NOT
 fail and refuse to continue in effect the 
terms and conditions of the 
laundry workers agreement 
and the driver agreement, in
cluding by failing to main-
tain group health insurance coverage. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL bargain in good faith with Mid-Atlantic Re-
gional Joint Board, Local 
141, Workers United and with 
General Teamsters, Chauffeurs and Helpers Local 697 
a/w International Brotherhood 
of Teamsters as the exclu-
sive collective-bargaining representatives of the laundry 
workers unit and the driver unit, respectively. 
WE WILL honor and comply with the terms of the 
laundry workers agreement a
nd the driver agreement, 
and any automatic extensions thereof. 
WE WILL
 restore the health and medical insurance ben-
efits that we provided to you before we stopped main-
taining your group health insurance coverage about Jan-

uary 1, 2010, and 
WE WILL
 reimburse you for any ex-
penses resulting from our failure to maintain your group 
health insurance coverage, plus interest. 
UWANTA LINEN 
SUPPLY, INC.  